





ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT, made as of this 24th day of May, 2007 (this
“Agreement”), by and among G-III Leather Fashions, Inc., a New York corporation
(“Buyer”), G-III Apparel Group, Ltd., a Delaware corporation (“Parent”) (solely
with respect to Section 10(m) hereof), Starlo Fashions Inc., a New York
corporation (“Starlo”), Jessica Howard, Ltd., a New York corporation (“Jessica
Howard”), Industrial Cotton, Inc., a New York corporation (“Industrial Cotton”
and collectively with Starlo and Jessica Howard, “Sellers”), and Robert Glick
and Mary Williams (each solely with respect to Section 10(e) hereof).

W I T N E S S E T H:

WHEREAS, Sellers manufacture and market, inter alia, women’s dresses and
sportswear under brands owned by Sellers;

WHEREAS, Sellers desire to sell, and Buyer desires to purchase, with certain
exceptions, the assets owned and the businesses and operations conducted by
Jessica Howard and Industrial Cotton, and the assets owned or licensed by Starlo
and used or useful in the operations conducted by Jessica Howard and Industrial
Cotton, including, without limitation, related to products sold under the Prime
Industrial Cotton, Crafted Industrial Cotton, Nine Rivets, Jessica Howard,
Elizabeth Howard, Eliza J. Howard and Eliza J labels (collectively, the
“Business”), upon the terms and subject to the conditions set forth in this
Agreement; and

WHEREAS, Buyer intends to create new Divisions (as defined below) in which to
use the Assets (as defined below) in connection with its business.

NOW, THEREFORE, in consideration of the mutual premises and agreements contained
herein, the parties hereto agree as follows:

1.

Definitions.  As used herein, the following terms shall have the following
meanings:

1.1

Affiliates means, as to the Person in question, any Person that controls, is
controlled by, or is under common control with, the Person in question; and the
term “control” means possession of the power to direct or cause the direction of
the management and policies of a Person whether through ownership of voting
securities, by contract, or otherwise.

1.2

Assets means the tangible and intangible assets of Sellers used or useful in
connection with the Business, as well as certain other enumerated assets, except
for the “Excluded Assets” (as hereinafter defined).  Without limiting the
generality of the foregoing, the Assets shall include the following:

(a)

all registered and unregistered trademarks, trade names, service marks, designs,
franchises, licenses, permits, privileges and other proprietary rights, if any,
including all applications, registrations and renewals in connection therewith,
owned or held by





 




--------------------------------------------------------------------------------







Sellers and used by or useful to Sellers in connection with the Business
including, without limitation, those set forth in Schedule 1.2(a) hereto;

(b)

all furniture, fixtures, improvements, office materials and supplies, and other
tangible personal property of every kind and description owned or held by
Sellers that are used or useful in connection with the Business;

(c)

all rights and benefits of (i) Sellers under lease agreements entered into by,
or for the benefit of, Sellers with respect to the Leased Premises, and (ii)
Sellers under all other Contracts entered into by, or for the benefit of,
Sellers in connection with the Business, all of which (including, without
limitation, Consent Contracts) are set forth on Schedule 1.2(c);

(d)

all warranties, rights and other intangible assets of Sellers with respect to
the Business that are not Excluded Assets;

(e)

all records and files of Sellers, including, without limitation, customer and
supplier lists, records, files and account statements, correspondence with
customers or suppliers and potential customers or suppliers and all related
documents, records of purchase and invoices recording purchases, customer
orders, stockroom records, financial accounting and credit records, personnel
records, general correspondence and any similar document or record related to or
useful in the Business, but specifically excluding the minute books and records
relating solely to the incorporation of Sellers; provided, however, that in the
case of Starlo, if any of the foregoing relate primarily to businesses or
operations of Starlo other than the Business, the Assets shall include a true,
correct and complete copy of such records and files;

(f)

all purchase and sales orders with respect to the Business in process on the
Closing Date (as defined in Section 1.5) to the extent merchandise thereunder
has not been shipped to customers of Sellers and which are not, therefore,
accounts receivable (“Orders-in-Process”) as are specified on Schedule 1.2(f);

(g)

all samples, patterns, drawings, creative designs, ideas, sketches, plans and
other similar matters with respect to the Business owned by Sellers, however
evidenced (including those in the possession of third parties, but which are the
property of Sellers);

(h)

all of Sellers’ goodwill and going concern value in the Business; and

(i)

all inventory of Sellers with respect to the Business, including inventory
relating to Orders-in-Process, set forth on Schedule 1.2(i) (the “Purchased
Inventory”).

1.3

Base Purchase Price means $4,285,000.

1.4

Closing means the consummation, on the Closing Date and at the Closing Place, of
the purchase, assignment, conveyance and sale of the Assets contemplated
hereunder.





2




--------------------------------------------------------------------------------







1.5

Closing Date means the date on which the Closing occurs, which shall be the date
that this Agreement is executed and delivered by all the parties hereto or such
other date as the parties hereto may agree.

1.6

Closing Place means the offices of Fulbright & Jaworski L.L.P., 666 Fifth
Avenue, New York, New York, or such other place as the parties hereto may agree.

1.7

Code means the Internal Revenue Code of 1986, as amended.

1.8

Consent Contracts has the meaning assigned to such term in Section 1.22.

1.9

Contracts means written or oral contracts, leases, licenses, agreements,
arrangements, commitments, instruments or understandings.

1.10

Customer Allowances means allowances, chargebacks, credits, rebates, deductions,
reductions or settlements given to any customer resulting from alleged markdowns
and/or losses claimed by such customer with respect to sales of products.

1.11

Designer Brands Division means a new division of Buyer to be created to operate
business relating to new designer brands and related private label product.

1.12

Divisions means the Jessica Howard Division, the Designer Brands Division and
the Positive Attitude Division.

1.13

EBITA means the earnings before interest and taxes and amortization of
intangibles of the applicable Division, which shall be equal to the net sales of
such Division less (i) cost of sales, including royalties and license fees and
(ii) the expenses set forth on Schedule 1.13 hereto, all as determined in
accordance with the Buyer’s accounting and allocation procedures utilized in
preparing internal financial statements for Buyer’s divisions.

1.14

EBITA Period means the (i) the period beginning upon the Effective Time and
ending on January 31, 2008, (ii) the period beginning on February 1, 2008 and
ending on January 31, 2009, (iii) the period beginning on February 1, 2009 and
ending on January 31, 2010 and (iv) the period beginning on February 1, 2010 and
ending on January 31, 2011.

1.15

Effective Time means the close of business of the Business on the Closing Date.

1.16

Encumbrances means any mortgages, pledges, preemptive purchase rights, security
interests, claims, liens, charges, or other encumbrances of any kind including,
without limitation, any liens arising under Title IV of ERISA, Section 302 of
ERISA or Section 412 of the Code.

1.17

ERISA means the Employee Retirement Income Security Act of 1974, as amended, or
any successor law, and regulations and rules issued pursuant to such act or any
successor law.

1.18

Escrow Agent means Fulbright & Jaworski L.L.P.





3




--------------------------------------------------------------------------------







1.19

Escrow Agreement means that certain escrow agreement dated as of the Closing
Date by and among Buyer, Sellers’ Representative and the Escrow Agent in the
form attached hereto as Exhibit A.

1.20

Escrow Amount means Eight Hundred Thousand Dollars ($800,000).

1.21

Escrow Funds means cash held by the Escrow Agent from time to time pursuant to
the terms of the Escrow Agreement.

1.22

Excluded Assets means (a) all cash and marketable securities of each Seller,
whether on hand or in banks, held by or on behalf of or for such Seller and all
bank accounts or accounts with other financial institutions held by or in the
name of or on behalf of such Seller, (b) all prepaid expenses, accounts and
notes receivable of each Seller, (c) any claims or causes of action of each
Seller, (d) all rights and benefits of Sellers under lease agreements entered
into by or for the benefit of Sellers with respect to room 1401 located at 1385
Broadway, New York, New York and with respect to 2400 83rd Street, North Bergen,
New Jersey (together, the “Excluded Premises”), (e) the lease agreements with
respect to the Leased Premises, (f) all telephone systems used by Sellers at
Leased Premises and/or the Excluded Premises, (g) all insurance policies of
Sellers and all proceeds thereof, (h) any Contracts that cannot be assigned to
Buyer without the consent of the counter-party or counter-parties thereto (the
“Consent Contracts”), (i) all loan or factoring agreements and related documents
by and between any of Sellers and their Affiliates, on the one hand, and one or
more of The CIT Group/Commercial Services, Inc., JPMorgan Chase Bank, N.A. and
Israel Discount Bank, on the other hand, and all amounts due thereunder to any
Seller or its Affiliates, (j) that certain Settlement Agreement, dated as of
August 24, 2006, by and between Levi Strauss & Co. and Industrial Cotton, (k)
that certain Agreement dated June 13, 2006 by and between JV/China Ting, LLC and
Jessica Howard and (l) the capital stock of Positive Attitude.

1.23

Glick means Robert Glick.

1.24

Government Entity means any United States or foreign, federal, state or local
court or tribunal or administrative, governmental or regulatory body, agency,
commission, division, department, board, bureau, public body, instrumentality or
other authority.

1.25

Included Contracts means any and all Contracts included among the Assets and
being assigned to Buyer hereunder.

1.26

Jessica Howard Division means a new division of Buyer to be created to operate
the Business.

1.27

knowledge of Sellers or Sellers’ knowledge means the actual knowledge, after
reasonable inquiry, of Glick and Jeff Elias.

1.28

Leased Premises means (i) the portion of the 10th floor at 1001 Sixth Avenue,
New York, New York which is the subject of the lease dated May 18, 2005 between
1001 Sixth Associates and Alison Nicole, Inc.; (ii) the 17th floor at 1001 Sixth
Avenue, New York, New York which is the subject of the lease dated April 22,
2005 between 1001 Sixth Associates and Jennifer Star, Inc.; and (iii) 14th
floor, room 1407/1407A, located at 1385





4




--------------------------------------------------------------------------------







Broadway, New York, New York which is the subject of the lease dated April 10,
2006 between 1385 Broadway Company and JJ&J, Inc.

1.29

Permitted Liens mean (a) statutory liens for Taxes to the extent that the
payment thereof is not past due or to the extent the taxpayer is contesting such
Taxes in good faith through appropriate proceedings, (b) statutory or common law
liens to secure landlords, lessors or renters under real or personal property
leases or rental agreements to the extent that no payment or performance under
any such lease or rental agreement is in default, arrears or is otherwise past
due, (c) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance or old age pension programs
mandated under applicable laws, (d) statutory or common law liens in favor of
carriers, warehousemen, mechanics and materialmen, statutory or common law liens
to secure claims for labor, materials or supplies and other like liens, which
secure obligations to the extent the payment thereof is not in arrears or
otherwise past due, (e) for any Asset with respect to which any Seller is a
lessee or licensee, any residual right, title or interest in or to such Asset
held by the lessor or licensor of such Asset, and (f) other imperfections of
title and Encumbrances that do not and will not, individually or in the
aggregate, impair, detract from or interfere with the continued use and
operation of such Assets or the Business.

1.30

Person means and includes an individual, a partnership, a joint venture, an
association, a corporation, a trust, an unincorporated organization, a limited
liability company and a Government Entity.

1.31

Positive Attitude means Positive Attitude, Inc., a New York corporation.

1.32

Positive Attitude Division means a new division of Buyer to be created to
operate business relating to the Positive Attitude brand and related private
label product.

1.33

Tax or Taxes means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Code §59A), customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated or other tax of any kind whatsoever, whether computed on a separate or
consolidated, unitary or combined basis or in any other manner, including any
interest, penalty, or addition thereto, whether disputed or not and including
any obligation to indemnify or otherwise assume or succeed to the Tax liability
of any other Person.

1.34

Tax Return means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto and any amendment thereof.

1.35

Transition Services Agreement means that certain Transition Services Agreement
dated as of the Closing Date by and among Buyer and Sellers in the form attached
hereto as Exhibit B.

1.36

Williams means Mary Williams.





5




--------------------------------------------------------------------------------







2.

Purchase of Assets and Purchase Price.

2.1

Purchase of Assets.  Subject to the terms and upon satisfaction of the
conditions contained in this Agreement, at the Closing, Sellers shall sell,
assign, transfer, convey and deliver to Buyer, and Buyer shall purchase from
Sellers, all right, title and interest of Sellers in and to the Assets (but not
the Excluded Assets), free and clear of all Encumbrances (except for Permitted
Liens) for the consideration specified in Section 2.4.

2.2

Non-Assumption of Liabilities.  Except as specifically set forth in this Section
2.2, Buyer expressly does not, and shall not, assume or be deemed to have
assumed under this Agreement or by reason of any transaction contemplated
hereunder, any debts, liabilities (contingent or otherwise) or obligations of
any Seller of any nature whatsoever.  Buyer shall and hereby agrees to assume
and discharge as of the Effective Time, (i) the obligations arising subsequent
to the Effective Time under the Included Contracts and (ii) payment for the
piece goods and inventory on order listed on Schedule 2.2 hereto (collectively,
the “Assumed Obligations”); provided, however, that notwithstanding any other
provision of this Agreement, the Assumed Obligations shall not include (i) any
debts, liabilities (contingent or otherwise) or obligations of any Seller
(including, without limitation, trade accounts payable and liabilities that
should be accrued on the Financial Statements (as defined herein) in accordance
with generally accepted accounting principles up to and including the Closing
Date) with respect to those Assumed Obligations referred to in this Section,
arising out of any Contract (a) required to be listed but not listed on Schedule
1.2(c) hereto (regardless of any knowledge thereof on the part of Buyer) and (b)
the benefits of which are not validly assigned to Buyer, (ii) any liability or
obligation for Taxes, whether or not accrued, assessed or currently due and
payable (a) of any Seller, whether or not it relates to the operation of any
Seller’s business, (b) arising from the operation of any Seller’s business or
the ownership of the Assets on or prior to the Effective Time, or (c) arising
out of the consummation of the transactions contemplated hereby (for purposes of
this Section 2.2, all real property Taxes, personal property Taxes and similar
ad valorem obligations levied with respect to the Assets for a Tax period that
includes (but does not end on) the Closing Date shall be apportioned between
Sellers and Buyer based upon the number of days of such period included in the
Tax period before (and including) the Closing Date and the number of days of
such Tax period after the Closing Date), or (iii) any liability or obligation of
any Seller to or with respect to employees and other personnel (their spouses,
dependents and beneficiaries) of any Seller or any Employee Plan (as defined in
Section 3.13), unless and except to the extent such liability or obligation is
specifically assumed by Buyer under this Agreement.

2.3

Transfer and Assumption Documents.

(a)

At the Closing, Sellers shall deliver to Buyer such deeds, bills of sale,
endorsements, assignments and other instruments of sale, conveyance, transfer
and assignment, satisfactory in form and substance to Buyer and its counsel, as
may be reasonably requested by Buyer, in order to convey to Buyer good and valid
title to the Assets, free and clear of all Encumbrances (other than Permitted
Liens).

(b)

At the Closing, Sellers shall deliver to Buyer all written consents which are
required under any Included Contract; provided, however, that as to any such
Included Contract the assignment of which by its terms requires prior consent of
the parties thereto, if





6




--------------------------------------------------------------------------------







such consent is not obtained prior to or on the Closing Date, Sellers shall
deliver to Buyer written documentation setting forth arrangements for the
transfer of the economic benefit of such Included Contracts to Buyer as of the
Closing Date under terms and conditions reasonably acceptable to Buyer.

(c)

At the Closing, Buyer will deliver to Sellers such instruments and documents,
satisfactory in form and substance to Sellers and their counsel, as may be
reasonably requested by Sellers in order to effect the assumption of the Assumed
Obligations by Buyer.

2.4

Purchase Price.  In consideration for the Assets, Buyer shall deliver to Sellers
the following (which collectively comprise the “Consideration”) at the Closing:
 (a) cash in an amount equal to the Base Purchase Price less the Escrow Amount
and (b) cash in the amount set forth on Schedule 2.4 for the Purchased Inventory
(subject to adjustment pursuant to Section 10(n)).

2.5

Escrow Amount.

(a)

A portion of the Base Purchase Price equal to the Escrow Amount shall be held
and disbursed by the Escrow Agent in accordance with the terms of the Escrow
Agreement and this Section 2.5.  If at any time, or from time to time, Buyer
shall become entitled to receive one or more payments from Sellers under Section
9, Buyer shall, in accordance with the terms of the Escrow Agreement, receive a
disbursement of the Escrow Funds in an amount equal to the lesser of (a) the
full amount owed by Sellers to Buyer under Section 9 and (b) the full amount of
the Escrow Funds then held by the Escrow Agent.  The obligation of Sellers to
pay any amount under Section 9 shall be reduced by the actual amount of any such
disbursement received by Buyer.

(b)

On the six (6) month anniversary of the Closing Date, the Escrow Agent shall, in
accordance with the terms of the Escrow Agreement, calculate the difference
between (x) $200,000 and (y) the sum of any disbursements of Escrow Funds made
to Buyer in accordance with Section 2.5(a) and the amounts of all outstanding
claims by Buyer against Sellers under Section 9 through the close of business on
such date.  If the difference so calculated is greater than $0, the Escrow Agent
shall release such amount to Sellers in accordance with the terms of the Escrow
Agreement.

(c)

On the first (1st) anniversary of the Closing Date, the Escrow Agent shall, in
accordance with the terms of the Escrow Agreement, calculate the difference
between (x) $400,000 and (y) the sum of (1) any disbursements of Escrow Funds
made to Buyer in accordance with Section 2.5(a) and (2) the amounts of all
outstanding claims by Buyer against Sellers under Section 9 through the close of
business on such date.  If the difference so calculated is greater than $0, the
Escrow Agent shall release such amount to Sellers in accordance with the terms
of the Escrow Agreement.

(d)

The Escrow Agent shall, in accordance with the terms of the Escrow Agreement,
calculate the difference between the (x) the portion of the Escrow Amount not
disbursed through the close of business on the date that is eighteen (18) months
after the Closing Date and (y) the amount of all outstanding claims by Buyer
against Sellers under Section





7




--------------------------------------------------------------------------------







9 through the close of business on such date.  Upon the final resolution of and
payment of such outstanding claims, Sellers shall be entitled to the balance, if
any, of the Escrow Funds.  The Escrow Agent shall release any such balance to
Sellers in accordance with the terms of the Escrow Agreement.

(e)

For purposes of this Section 2.5, a claim shall be outstanding under Section 9
if Buyer shall have delivered a Notice of Claim to the Sellers’ Representative
in accordance with this Agreement and the claims referred to therein shall not
have been finally resolved or any amounts due to Buyer with respect thereto
shall not have been paid in full.  

(f)

Any portion of the Escrow Amount returned to Sellers pursuant to the Escrow
Agreement shall constitute “Consideration.”

2.6

Allocation of Purchase Price.  Buyer and Sellers shall work together in good
faith to determine promptly after the Closing, but in no event more than sixty
(60) days after the Closing Date, the allocation of the Consideration (and all
other capitalized costs) among the Assets in accordance with the applicable
requirements of Section 1060 of the Code and the Treasury regulations thereunder
(and any similar provision of state, local or foreign law, as appropriate).
 Each of the parties hereto shall not, and shall not permit any of its
Affiliates to, take a position (except as required pursuant to an order of any
Governmental Entity) on any Tax Return (including Internal Revenue Service Form
8594) or before any Governmental Entity charged with the collection of any Tax,
or in any judicial proceeding, that is in any way inconsistent with the
allocation determined in accordance with this Section 2.6, unless required to do
so by applicable law.  If any Governmental Entity makes or proposes an
allocation with respect to the Assets that differs materially from the
allocation prepared pursuant to this Section 2.6, each of Buyer, on the one
hand, and Sellers, on the other hand, shall have the right, at its or their
election and expense, to contest such entity’s determination.  In the event of
such a contest, the other party or parties hereto shall cooperate reasonably
with the contesting party but shall have the right to file such protective
claims or returns as may be reasonably required to protect its or their
interests.

3.

Representations and Warranties of Sellers.  Sellers, jointly and severally,
hereby represent, warrant and covenant to Buyer that:

3.1

Organization and Good Standing.  Each Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of New York
and has all requisite corporate power and authority to enter into and perform
and do all things contemplated under this Agreement and all documents and
agreements necessary to give effect to the provisions of this Agreement, to own
and lease its assets and to carry on and operate its business and operations as
now being conducted and as proposed to be conducted by it under existing
agreements.  Each Seller is duly qualified to do business and is in good
standing as a foreign corporation in every jurisdiction in which the nature of
the business conducted by it requires such qualification, except for such
failures to qualify and be authorized as would not, individually or in the
aggregate, adversely affect the Assets or the Business in any material respect.
 Schedule 3.1 sets forth, with respect to each Seller, a complete and accurate
list of each jurisdiction in which such Seller is qualified to do business.
 Except as set forth in Schedule 3.1,





8




--------------------------------------------------------------------------------







no Seller has any ownership interest in any other limited liability company,
corporation, partnership or other entity.

3.2

Organizational Documents.  A copy of the articles of incorporation as amended to
the date hereof (certified by the Secretary of State of the State of New York)
of each Seller and the bylaws of each Seller have been delivered to Buyer and
such documents are complete and correct and represent the presently effective
articles of incorporation and bylaws of each Seller.  The minutes of the
meetings of the board of directors of each Seller authorizing the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby (certified by the respective corporate secretaries of Sellers), copies of
which have been delivered to Buyer, are true, accurate and complete as of the
Closing Date.

3.3

Ownership of Sellers.  Schedule 3.3 lists the percentage equity ownership of
each Seller and the names of the owners thereof, in each case as of the date
hereof.

3.4

Authorization and Binding Obligations.  The execution, delivery and performance
by each Seller of this Agreement have been duly and validly authorized by all
necessary action, including approval of the entire transaction by the unanimous
vote of the board of directors and shareholders of such Seller.  This Agreement
has been duly executed and delivered by each Seller and constitutes a legal,
valid and binding agreement of such Seller, enforceable in accordance with its
terms, except as its enforceability may be limited by bankruptcy, insolvency,
moratorium or other laws relating to or affecting creditors’ rights generally
and the exercise of judicial discretion in accordance with general equitable
principles.

3.5

No Contravention.  Except as set forth on Schedule 3.5, the execution, delivery
and performance of this Agreement, the consummation of the transactions
contemplated hereby and the compliance with the provisions hereof by each Seller
does not, and as of the Closing Date will not, (a) violate any provisions of the
articles of incorporation or bylaws of such Seller, (b) conflict with, result in
the breach of, or constitute (or with notice or lapse of time or both
constitute) a default under, or result in the creation of any Encumbrances upon
any of the Assets, or require any authorization, consent, approval, exemption or
other action by or notice to any third party or Governmental Entity, under or
with respect to any Contract to which such Seller is a party or by which any of
the Assets is bound or affected or (c) violate any laws, regulations, orders or
judgments writs, injunctions, awards, decrees or licenses applicable to such
Seller with respect to any of the Assets.

3.6

Title to Assets.  Except as set forth on Schedule 3.6 hereto, each Seller has
good and valid title to all of the Assets to be transferred by it to Buyer
hereunder, free and clear of any Encumbrances (other than Permitted Liens).  The
bills of sale, assignments of leases, agreements, contracts and other
arrangements, and other instruments delivered to Buyer by Sellers on the Closing
Date will be in form and substance sufficient to vest in Buyer, and the transfer
to Buyer by Sellers of the Assets on the Closing Date will convey to Buyer, good
and valid title to the Assets, free and clear of any Encumbrances (other than
Permitted Liens).  The Assets (i) are owned, licensed or leased by Sellers, as
the case may be, and are in Sellers’ possession, (ii) constitute all assets
currently used to conduct the Business as presently conducted, (iii) are in good
operating condition and repair (taking into account the age of such





9




--------------------------------------------------------------------------------







Assets) and (iv) are adequate for the uses and purposes for which they are being
used.  No Person other than Sellers owns any asset used in the Business.

3.7

Financial Statements and Material Adverse Changes.

(a)

Schedule 3.7(a) contains true, correct and complete copies of the unaudited pro
forma financial statements, including balance sheets and statements of income,
retained earnings and cash flows of the Business as of, and for the year ended,
December 31, 2006 (collectively, the “Financial Statements”).  Except as set
forth on Schedule 3.7(a), each of the Financial Statements is true, complete and
correct in all material respects, fairly presents results of operations,
financial condition, assets, liabilities and cash flows of the Business for the
periods specified.  Except as set forth on Schedule 3.7(a), all material
liabilities and obligations of the Business, whether accrued, absolute,
contingent, direct or indirect, perfected, inchoate, unliquidated or otherwise
and whether due or to become due, have been disclosed in the Financial
Statements or in any notes or narrative introduction thereto.  The statements of
income included in the Financial Statements do not contain any material items of
special or non-recurring income or other income not earned in the ordinary
course of business except as expressly specified on Schedule 3.7(a).  All
amounts billed to customers of the Business reflected on the Financial
Statements and Schedule 3.7(a) are for the Business and not for any other
business.  Sellers acknowledge and agree that Buyer is relying on the accuracy
and completeness of the Financial Statements in making its determination as to
whether it must file the Financial Statements, or any portion thereof, with the
Securities and Exchange Commission.

(b)

Except as set forth on Schedule 3.7(b), there have been no material adverse
changes, individually or in the aggregate, in the Assets, liabilities, business,
prospects, revenues, expenses, results of operations or condition, financial or
otherwise, of the Business since December 31, 2006.

3.8

Inventories.  Except as set forth on Schedule 3.8 hereto, Purchased Inventory
does not include in any material amount any items below standard quality,
damaged or spoiled, obsolete or of a quality or quantity not usable or saleable
in the normal course of the Business as currently conducted within normal
inventory “turn” experience.

3.9

Leases.  No Seller owns any real property used for the conduct of the Business.
 The Leased Premises and the Excluded Premises (collectively, the “Real
Property”) constitute all of the real property leased by or for the benefit of
Sellers in connection with the Business.  All operations of the Business as
presently conducted are located on the Real Property.  None of Sellers or their
Affiliates has received any written notice of default under any lease to which
it is a party.

3.10

Licenses and Authorizations.  Schedule 1.2(a) contains a true and complete list
of all licenses and authorizations of Sellers used by them in the operation of
the Business.  Such licenses and authorizations are in full force and effect.
 Each Seller has complied in all material respects with, and is now in
compliance in all material respects with, all laws, rules, regulations, orders
and decrees applicable to such Seller as they relate to the Business.





10




--------------------------------------------------------------------------------







3.11

Contracts.  Schedule 1.2(c) contains a true and complete list of all Contracts
of every nature to which Jessica Howard or Industrial Cotton is a party or which
relate to the Business (except for Contracts that are Excluded Assets other than
Consent Contracts).  Each Seller has complied in all material respects (in
accordance with their terms) with all of the provisions of such Contracts and
with all of the provisions of the Orders-in-Process.  Except as set forth on
Schedule 3.11, no default by any Seller or, to the knowledge of Sellers, by any
other party thereto, has occurred and is continuing with respect to any of such
Contracts or Orders-in-Process.  All such Contracts and Orders-in-Process are
valid and binding in accordance with their terms.

3.12

Franchises, Trademarks and Trade Names.  Except as set forth on Schedule 3.12,
all franchises, trademarks, trade names, service marks, copyrights, licenses,
privileges and other proprietary rights held by any Seller that are used or
useful in the Business, as described in Section 1.2(a), are owned by such Seller
or licensed for its use and are valid and in good standing, free and clear of
any Encumbrances (other than Permitted Liens).  Each Seller has taken all
necessary action to protect such proprietary rights.  Among the other trademarks
set forth on Schedule 3.12, Prime Industrial Cotton, Crafted Industrial Cotton,
Nine Rivets, Jessica Howard, Elizabeth Howard, Eliza J. Howard, Eliza J and
Heavenly Jeans are either valid and/or enforceable trademarks, applications or
registrations of Sellers and are transferable or otherwise licensable to Buyer.
 The Business as conducted by Sellers does not infringe upon or conflict with
any patent, trademark, trade name, service mark, copyright, license or other
proprietary right of any third party, and, except as set forth on Schedule 3.12,
no Seller has received any notice of infringement upon or conflict with the
asserted rights of others.

3.13

Employees.  Except as set forth in Schedule 3.13, there are no collective
bargaining agreements, professional or personal service contracts, incentive
plans for salespeople, bonus plans and other compensatory agreements, plans,
arrangements and practices including employee benefit plans within the meaning
of 3(3) of ERISA (whether or not subject to ERISA), or employment agreements,
incentive plans or arrangements or any other material plan, agreement or
arrangement covering present or former employees or other personnel of any
Seller who are engaged in the Business or with respect to which any Seller has
any direct or indirect liability relating to the Business, whether in connection
with the transactions contemplated by this Agreement or otherwise (the “Employee
Plans”).  Schedule 3.13 sets forth, with respect to the employees of the
Business whose names are set forth therein (i) the compensation received by them
in each of 2005 and 2006, their current annual salary and all other compensation
and fringe benefits to which they are or may be entitled; and (ii) the amount of
accrued bonuses, vacation, sick leave, family leave and other leave for such
personnel.  No Seller is in default in any material respect with respect to any
of the foregoing obligations (whether such obligations relate to the employees
set forth on Schedule 3.13 or otherwise), and Sellers will bear full
responsibility for any such obligation outstanding, or due, owing or accrued
prior to the Effective Time.  No Seller is in default in any material respect
with respect to any (a) contributions or material obligations under any Employee
Plan or (b) withholding or other employment taxes or payments on behalf of any
current or former employee for which it is obligated on the date hereof.  There
are no labor controversies pending or, to Sellers’ knowledge, threatened with
respect to the employees of either Seller.  The employees of each Seller are not
represented by any labor union and, to Sellers’ knowledge, no union
organizational campaign is in progress with respect to such employees.





11




--------------------------------------------------------------------------------







3.14

Employee Plans.  Except as specifically set forth on Schedule 3.14, (i) no
Seller maintains, contributes to (or has an obligation to contribute to) or has
maintained, adopted or contributed to a pension plan (within the meaning of
Section 3(2) of ERISA) which is subject to Title IV of ERISA or Section 302 of
ERISA or Section 412 of the Code, (ii) there has been no accumulated funding
deficiency within the meaning of 302(a)(2) of ERISA or Section 412 of the Code
with respect to any funded pension plan which has resulted or could result in
the imposition of an Encumbrance upon any of the Assets, and (iii) no Seller has
incurred or will incur any liability, direct or indirect, contingent or
otherwise under Title IV of ERISA.

3.15

Litigation.  Except as set forth in Schedule 3.15, there are no actions, suits,
proceedings or investigations of any nature at law or in equity, pending or, to
Sellers’ knowledge, threatened against or relating to any Seller or any of the
Assets, which might reasonably result in an adverse effect upon the business or
operations or condition, financial or otherwise, of the Business or the Assets,
which seeks to enjoin, prohibit or otherwise challenge the transactions
contemplated hereby or which might reasonably result in an adverse effect on the
enjoyment and use by Buyer of any of the Assets to be acquired hereunder.  No
unsatisfied judgment, award, order or decree has been rendered against or
affecting Sellers or the Assets which might reasonably result in an adverse
effect upon the business or operations or condition, financial or otherwise, of
the Business or any of the Assets or which adversely affects the validity or
enforceability of any of the Contracts or Orders-in-Process listed in the
Schedules hereto.

3.16

Taxes.



(a)

Each Seller has timely filed all Tax Returns that it was required to file.  All
such Tax Returns were correct and complete in all material respects and were
prepared in substantial compliance with all applicable laws and regulations.
 Each Seller has made available to Buyer copies of all Tax Returns with respect
to the conduct of the Business and the ownership of the Assets filed by it
during the three (3) year period prior hereto.  None of such Tax Returns has
been audited or is currently the subject of audit.  No Seller currently is the
beneficiary of any extension of time within which to file any Tax Return.  Each
Seller has paid, or made provisions in accordance with generally accepted
accounting principles for the payment of, all Taxes due (whether or not shown or
required to be shown on any Tax Return) through and including the Closing Date,
including, but not limited to, with respect to 2006.  Sufficient reserves have
been established to cover any unpaid Taxes of any Seller.  There are no
Encumbrances on any of the assets of Sellers that arose in connection with any
failure (or alleged failure) to pay any Tax, other than Permitted Liens.  There
is not currently pending any dispute or claim concerning any Tax liability with
respect to the income, business, operations or property of any Seller either
claimed or raised by any Taxing authority.  No claim has been made by a Taxing
authority in a jurisdiction where a Seller does not file Tax Returns that it is
or may be subject to Tax in that jurisdiction.



(b)

All Taxes which each Seller was required by law to withhold, deposit or collect
in connection with any amount paid or owing to any employee, independent
contractor, creditor, partner or other third party have been duly withheld,
deposited and collected and, to the extent required, have been paid to the
relevant Taxing authority, and all Forms W-2 and 1099 required with respect
thereto have been properly completed and timely filed.







12




--------------------------------------------------------------------------------







(c)

No Seller expects any authority to assess any additional Taxes for any period
for which Tax Returns have been filed. There is no dispute or claim concerning
any Tax liability of any Seller either (A) claimed or raised by any authority in
writing or (B) as to which any director or officer (or other Person responsible
for Taxes) of any Seller has knowledge based upon personal contact with any
agent of such authority. Sellers have delivered to Buyer correct and complete
copies of all Tax examination reports and statements of deficiencies assessed
against or agreed to by any Seller since January 1, 2001.

(d)

None of the Assets is (i) “tax-exempt use property” within the meaning of
Section 168(h)(1) of the Code or (ii) “tax-exempt bond financed property” within
the meaning of Section 168(g) of the Code.



(e)

No Seller has waived any statute of limitations in respect of the assessment and
collection of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency relating to the ownership of the Assets or the
operation of the Business on or prior to the Closing Date.  No Seller is a party
to any Tax allocation or sharing agreement.

(f)

None of the Assets is an interest in any Person that is treated as a partnership
for U.S. federal income Tax purposes or would be treated as a pass-through or
disregarded entity for any Tax purpose.

(g)

None of the Assets is a “United States real property interest” within the
meaning of Section 897(c) of the Code.

(h)

None of the Assumed Obligations is an obligation to make a payment that is not
deductible under Section 280G of the Code.  Each Seller has disclosed on its
federal income Tax Returns all positions taken therein that could give rise to a
substantial understatement of federal income Tax within the meaning of Section
§6662 of the Code.  No Seller has any liability for the Taxes of any Person
under Treas. Reg. §1.1502-6 (or any similar provision of state, local or foreign
law), as a transferee or successor, by contract or otherwise.

3.17

Books of Account.  The books of account and other records of Sellers relating to
their respective businesses and operations are complete and correct, and
accurately present and reflect in all material respects all of the transactions
relating to such businesses and operations to which they are parties or by which
they are bound.  Schedule 3.17 includes, for each Seller, an accounts receivable
trial balance as of the Closing Date for such Seller.

3.18

Suppliers and Customers.

(a)

Except as set forth therein, Schedule 3.18(a) sets forth, for the years ended
December 31, 2005 and 2006 and for the period of three (3) months ended March
31, 2007, the names of (i) the top twenty (20) customers, as determined by
revenue, of the Business, and the amount of revenues generated by each such
customer in each such period and (ii) each supplier that accounted for more than
$100,000 of the operating expenses of the Business during any such period.

(b)

No Seller has received any written or oral notice that any customer or supplier
identified on Schedule 3.18(a) has canceled or otherwise terminated, or to
Sellers’





13




--------------------------------------------------------------------------------







knowledge threatened to cancel or terminate, its relationship with any Seller,
or to Sellers’ knowledge threatened to decrease or limit materially, its
business done with any Seller, and, except as set forth on Schedule 3.18(b), no
Seller has any reason to believe that any such customer, supplier or other
Person would not continue its business relationship with Buyer following the
Closing on substantially the same terms as such customer, supplier or other
Person has heretofore done business with such Seller.

3.19

Conduct of the Business.  Each Seller has conducted its business and operations
in the ordinary course consistent with past practices since December 31, 2006.

3.20

Insurance.  Each Seller has maintained valid and enforceable insurance policies
on the Assets and its business and operations, including the Business during the
period of three (3) consecutive years ending on the date hereof.  Schedule 3.20
contains a correct and complete description, including policy numbers, of such
insurance policies.  Such policies are in full force and effect, and Sellers are
not in default under any of them.  Such insurance is of the kind and in the
amount not less than customarily obtained by companies engaged in the same or
similar businesses and similarly situated.  No Seller has received any notice of
non-renewal, cancellation or intent to cancel, not renew or increase premiums or
deductibles with respect to such insurance policies nor, to the knowledge of
Sellers, is there any basis for such action.  Schedule 3.20 also contains a list
of all pending claims with any insurance company (other than health, medical and
dental insurance claims of employees).

3.21

Related Transactions.  Since December 31, 2005, no current or former officer,
director, partner, employee, shareholder, member or manager of any Seller
(including their respective family members), (i) has engaged in any transaction
with such Seller, or (ii) has been the direct or indirect owner of an interest
in any Person which is a present competitor, supplier or customer of the
Business, nor does any such officer, director, partner, employee, shareholder,
manager or member receive income from any source other then the Business which
relates to, or should properly accrue, to the Business.

3.22

Disclosure.  All disclosure provided herein to Buyer regarding the Business, the
Assets, the Assumed Obligations and the transactions contemplated by this
Agreement, including the Schedules to this Agreement, is true and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make such disclosure, in
light of the circumstances under which it was made, not misleading.

4.

Representations and Warranties of Buyer.  Buyer represents, warrants and
covenants to Sellers that:

4.1

Organization and Standing.  Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of New York, with full
corporate right, power and authority to enter into and perform and do all things
contemplated under this Agreement and all documents and agreements necessary to
give effect to the provisions of this Agreement.





14




--------------------------------------------------------------------------------







4.2

Authorization and Binding Obligations.  The execution, delivery and performance
of this Agreement have been duly and validly authorized by all necessary
corporate action, including approval of the entire transaction by the requisite
vote of the board of directors of Buyer.  This Agreement has been duly executed
and delivered by Buyer and constitutes a valid and binding agreement of Buyer,
enforceable in accordance with its terms, except as its enforceability may be
limited by bankruptcy, insolvency, moratorium or other laws relating to or
affecting creditors’ rights generally and the exercise of judicial discretion in
accordance with general equitable principles.

4.3

No Contravention.  The execution, delivery and performance of this Agreement,
the consummation of the transactions contemplated hereby and the compliance with
the provisions hereof by Buyer do not (i) violate any provisions of the articles
of incorporation or by-laws of Buyer, (ii) conflict with, result in the breach
of, or constitute a default under, or require any authorization, consent,
approval, exemption or other action by or notice to any third party, court or
other governmental or administrative body, under the provisions of any agreement
or other instrument to which Buyer is a party or by which the property of Buyer
is bound or affected that has not been obtained or (iii) violate any laws,
regulations, orders or judgments applicable to Buyer.

5.

Conditions Precedent to the Obligations of the Parties.  The obligations of the
parties hereto under this Agreement are subject to the satisfaction on or prior
to the Closing Date of each of the following express conditions precedent,
except such conditions as may be waived by the party hereto to which the
obligation is owed.

5.1

Delivery of Instruments of Conveyance and Transfer.  Buyer shall have received
the instruments and other documents required to be delivered to it pursuant to
Sections 2.3(a) and (b) hereof.

5.2

Delivery of Instruments of Assumption.  Buyer shall have delivered to Sellers,
in accordance with Section 2.3(c) hereof, instruments whereby Buyer assumes and
agrees to perform the Assumed Obligations.

5.3

Accuracy of Representations and Warranties.  The representations and warranties
made herein (and in any document, including any Schedules hereto, delivered in
connection herewith) by each party shall be true and correct as of the Closing
Date.

5.4

Compliance with Agreement.  All of the terms, covenants and conditions of this
Agreement to be performed or complied with by Buyer and Sellers on or prior to
the Closing Date shall have been duly performed or complied with.

5.5

No Obstructive Proceeding.  (i)  No action or proceeding shall have been
instituted against any of the parties hereto before any Governmental Entity to
restrain or prohibit, or to obtain substantial damages in respect of, this
Agreement or the consummation of the transactions contemplated hereby; and (ii)
no action or proceeding shall have been instituted against, and no order, decree
or judgment of any Governmental Entity shall be existing against, any of the
parties hereto which would render it unlawful, as of the Closing Date, to effect
the





15




--------------------------------------------------------------------------------







transactions contemplated hereunder in accordance with the terms hereof or would
affect, as of the Closing Date, the validity of this Agreement.

5.6

Consents.  Sellers shall have obtained and delivered to Buyer any necessary
consents to the assignment to Buyer of all Included Contracts and
Orders-in-Process listed on any schedule hereto, without change or modification
of the terms thereof.  Sellers shall have also delivered to Buyer copies of any
other third party consents or approvals which Sellers have obtained.

5.7

Authorization.  Each party hereto shall have received certified copies of all
the respective actions taken by the other parties hereto authorizing and
approving the execution and delivery of this Agreement, and the consummation of
the transactions contemplated thereunder.

5.8

Opinion of Sellers’ Counsel.  Buyer shall have received the written opinion of
Feder, Kaszovitz, Isaacson, Weber, Skala, Bass & Rhine LLP, counsel for Sellers,
dated the Closing Date, in form and substance reasonably acceptable to Buyer.

5.9

Opinion of Buyer’s Counsel.  Seller shall have received the written opinion of
Fulbright & Jaworski L.L.P., counsel for Buyer, dated the Closing Date, in form
and substance reasonably acceptable to Sellers.

5.10

Employment Agreement.  Glick and Williams shall each have entered into an
employment agreement with Buyer, substantially in the form of Exhibit C hereto
(the “Employment Agreement”).

5.11

Lease Premises Agreements.  Buyer shall have entered into agreements in the form
of Exhibit D-1, D-2 and D-3 hereto with respect to the Leased Premises (the
“Leased Premises Agreements”).

5.12

Consent Contracts Agreement.  Buyer and Sellers shall have entered into the
agreement in the form of Exhibit E hereto with respect to the Consent Contracts
(the “Consent Contracts Agreement”).

5.13

License.  Buyer shall have entered into a license agreement, substantially in
the form of Exhibit F hereto, with Positive Attitude (the “Positive Attitude
License Agreement”).





16




--------------------------------------------------------------------------------







6.

Customer Returns; Right of Buyer.  In the event that subsequent to the Effective
Time, any customer of the Business returns any defective goods sold by any
Seller related to the Business prior to the Effective Time, such Seller shall,
within ten (10) days of receiving such returned defective goods, notify Buyer of
such return including the amounts and style numbers of the returned defective
goods.  Within ten (10) days of receiving such notice, Buyer shall have the
right to submit an offer to purchase the returned defective goods from such
Seller, which shall not be unreasonably rejected by such Seller.  If the parties
hereto are unable to reach mutually agreeable terms with respect to Buyer’s
offer to purchase the returned defective goods, such Seller shall have the right
to sell the returned defective goods to a third party.

7.

Customer Allowances.  a) Buyer and Sellers shall be responsible for Customer
Allowances with respect to specific product shipments as follows:  (i) terms
discounts given to customers upon shipment, deductions for returned merchandise
or deductions for shipping violations that are charged back from the retailer
shall be the responsibility of the party that shipped the applicable goods, and
(ii) price allowances granted after shipment of goods relating to specific
styles will be deemed to be reductions made in connection with the initial
shipment and shall be the responsibility of the party that shipped the
applicable goods.  Customer Allowances with respect to specific product
shipments made prior to the Effective Time shall be the responsibility of
Sellers, and Customer Allowances with respect to specific product shipments made
from and after the Effective Time shall be the responsibility of Buyer.

(b)

Any Customer Allowance requested by a customer with respect to a period
specified by such customer that does not relate to, or cannot be attributed to,
a specific product shipment shall be aggregated with other such Customer
Allowances requested by such customer with respect to such period.  The
aggregate of such Customer Allowances shall be allocated as between Buyer and
Sellers on a pro rata basis after the Effective Time using a “settlement
percentage” of sales for the time period specified by the customer as the
adjustment period.  The settlement percentage of Buyer or Sellers, as the case
may be, shall be calculated by aggregating the sales of Buyer or Sellers, as the
case may be, during such period for such customer as the numerator and the total
sales by Buyer and Sellers to such customer for the period in question as the
denominator.  For the avoidance of doubt:  (i) settlements under this Section
7(b) that relate to any period ending on or prior to April 30, 2007 will all be
the responsibility of Sellers, regardless of when the actual chargeback is
issued by the retailer, but (ii) settlements under this Section 7(b) that relate
to any period ending after April 30, 2007 will be aggregated for such period and
the same settlement percentage shall be applied to sales prior to the Effective
Time and after the Effective Time with respect to such period to determine the
extent to which Sellers and Buyer are responsible for the settlement amount.



(c)

Buyer and Sellers acknowledge that Sellers are not permitted to agree to any
Customer Allowance in excess of $250,000 for any customer without first
obtaining the written consent of Sellers’ secured lenders.

(d)

Sellers will maintain their current Customer Allowance tracking system to
document any authorized Customer Allowances.  At the time of any settlement of
Customer Allowances, Buyer and Sellers will exchange cumulative sales data
applicable to the Fiscal Quarter, and a calculation will be performed to
determine the amount of settlement that applies to each respective party.  With
respect to any settlement or other Customer Allowance for





17




--------------------------------------------------------------------------------







which Buyer and Sellers would share responsibility, Sellers’ Representative
shall have the right to determine the terms of the settlement, subject to
Buyer’s approval, which approval shall not unreasonably be withheld.

8.

Brokers.  Each of Buyer on the one hand and Sellers on the other, represents and
warrants to the other that it has not engaged a broker or finder in connection
with this Agreement and the transactions contemplated herein or any aspect
thereof.  Notwithstanding any other provision of this Agreement, the
representations, warranties and covenants contained in this Section 8 shall
survive the Closing Date without limitation.

9.

Survival and Indemnification.

(a)

Except as otherwise provided herein, the several representations, warranties,
covenants, and agreements of the parties hereto contained in this Agreement (or
in any document delivered pursuant to the terms hereof) shall be deemed to have
been made on the Closing Date, shall be deemed to be material and to have been
relied upon by Buyer and Sellers notwithstanding any investigation made by Buyer
or Sellers, shall survive the Closing Date and shall remain operative and in
full force and effect for a period of eighteen (18) months following the Closing
Date, except as to any matters with respect to which a bona fide written claim
has been made or an action at law or in equity shall have commenced before such
date, in which event survival of the applicable representations and warranties
shall continue (but only with respect to, and the extent of, such claim) until
the final resolution of such claim or action including all applicable periods
for appeal, provided, however, that the representations and warranties of
Sellers contained in the first sentence of Section 3.6 and Sections 3.14 and
3.16 hereof shall survive until ninety (90) days following the expiration of all
applicable statutes of limitations (including periods of extension, whether
automatic or permissive) applicable to claims arising from such representations
and warranties, and provided, further, that the respective covenants and
agreements of Buyer and Sellers contained in Sections 7, 8 and 9 shall continue
without any time limitation.

(b)

Sellers shall, jointly and severally, indemnify and hold Buyer and its
Affiliates and their respective officers, directors, managers, members,
stockholders, employees, agents and successors and assigns harmless from and
against (i) any and all loss, cost, liability, damage and expense (including
reasonable legal fees, expert costs and other expenses incident thereto) (each a
“Loss” and, collectively, “Losses”) arising out of or resulting from any
inaccuracy, misrepresentation or breach or non-fulfillment of any
representation, warranty, covenant or agreement of any Seller under this
Agreement or any document delivered pursuant to the terms hereof; (ii) other
than Assumed Obligations, any and all liabilities and obligations of Sellers of
any nature whatsoever, whether accrued, absolute, fixed, contingent, or
otherwise known or unknown to Sellers, whether arising before or after the
Closing, including, without limitation, any liability of Sellers deemed to have
been assumed by Buyer by virtue of common law, statute or regulation or failure
to comply therewith, which liability Buyer has not expressly agreed to assume
hereunder, including without limitation, bulk transfer laws in effect in the
State of New York; (iii) any liability or obligation for Taxes, whether or not
accrued, assessed or currently due and payable (a) of Sellers, whether or not
such Taxes relate to the operation of the Business, (b) arising from the
operation of the Business or the ownership of the Assets on or prior to the
Closing Date or (c) arising out of the consummation of the transactions





18




--------------------------------------------------------------------------------







contemplated hereby (for purposes of this Section 9(b), all real property Taxes,
personal property Taxes and similar ad valorem obligations levied with respect
to the Assets for a Tax period that includes (but does not end on) the Closing
Date shall be apportioned between Sellers, on one hand, and Buyer, on the other
hand, based upon the number of days of such period included in the Tax period
before (and including) the Closing Date and the number of days of such Tax
period after the Closing Date), (iv) Losses with respect to any Seller’s failure
to obtain any third party consents required to effect the transactions
contemplated by this Agreement, (v) any and all Losses arising out of workers
compensation claims relating to periods on or prior to the Effective Time or any
liabilities or obligations arising under any Employee Plan (as defined in
Section 3.13), ERISA, or Section 4980B of the Code relating to periods on or
prior to the Effective Time, (vi) Losses arising from claims by one or more
shareholders of a Seller against Buyer or its Affiliates, Seller or other
shareholders of any Seller; and (v) all claims, actions, suits, proceedings,
demands, assessments, judgments, costs and expenses, including, without
limitation, any legal fees and expenses, incident to any of the foregoing.



(c)

Buyer shall indemnify and hold Sellers, and each of their respective Affiliates,
officers, directors, stockholders, members, managers, employees, agents and
successors and assigns, harmless from and against (i) any and all Losses arising
out of or resulting from any inaccuracy, misrepresentation or breach or
non-fulfillment of any representation, warranty, covenant or agreement of Buyer
under this Agreement or any document delivered by Buyer to Sellers in connection
herewith, (ii) any and all Losses arising out of or in connection with the
ownership or operation of the Assets with respect to periods after the Effective
Time, (iii) the Assumed Obligations, (iv) any and all Losses of any Seller or
any of its Affiliates arising out of or otherwise relating to, the Lease
Premises Agreements (other than Losses arising out of any failure or defect in
performance or breach by any Seller or any of its Affiliates of its obligations
under any Leased Premises Agreement or Section 10(o) of this Agreement), (v) any
and all Losses of any Seller or any of its Affiliates arising out of or
otherwise relating to, the Consent Contracts Agreement (other than Losses
arising out of any failure or defect in performance or breach by any Seller or
any of its Affiliates of its obligations under the Consent Contracts Agreement)
and (vi) all claims, actions, suits, proceedings, demands, assessments,
judgments, costs and expenses, including, without limitation, any legal fees and
expenses, incident to any of the foregoing.



(d)

In the event of any breach of any representation or warranty contained in this
Agreement, the Schedules and Exhibits hereto or in the documents delivered in
accordance with the terms of this Agreement, the sole and exclusive right and
remedy of the parties hereto for money damages shall be a claim for
indemnification pursuant to this Section 9; provided, however, that this Section
9(d) shall not restrict the right of a party hereto to bring an action for fraud
or to seek recovery with respect to Losses arising other than from the breach of
a representation or warranty.



(e)

The following indemnification procedure shall apply to the foregoing agreements:



(i)

The party who is seeking indemnification (the “Claimant”) for a Loss shall give
written notice (a “Notice of Claim”) to the party from whom indemnification is
sought (the “Indemnitor”) promptly after the Claimant learns of the claim or





19




--------------------------------------------------------------------------------







proceeding, provided, that the failure to give such notice shall not relieve the
Indemnitor of its obligations hereunder except to the extent it is actually
damaged thereby.



(ii)

With respect to any third-party claims or proceedings as to which the Claimant
is entitled to indemnification, the Indemnitor shall have the right to select
and employ counsel of its own choosing to defend against any such claim or
proceeding, to assume control of the defense of such claim or proceeding, and
(subject to the last sentence of this Section 9(e)(ii)) to compromise, settle or
otherwise dispose of the same, if the Indemnitor deems it advisable to do so,
all at the expense of the Indemnitor.  The parties will fully cooperate in any
such action, and shall make available to each other any books or records useful
for the defense of any such claim or proceeding.  The Claimant may elect to
participate in the defense of any such third party claim, and may, at its sole
expense, retain separate counsel in connection therewith.  Notwithstanding the
foregoing, (i) the Claimant shall not settle or compromise any such third party
claim without the prior written consent of the Indemnitor and (ii) the
Indemnitor shall not settle or compromise any such third party claim without the
prior written consent of the Claimant, provided, that, in each case, consent
shall not be unreasonably withheld.

(f)

The joint and several obligations of Sellers pursuant to the provisions of this
Section 9 are subject to the following limitations:

(i)

Sellers shall not be liable to Buyer under this Section 9 until liabilities
incurred exceed $25,000 in the aggregate and then only to the extent of such
excess;

(ii)

Buyer shall not be entitled to recover from Sellers under this Section 9 in
excess of $800,000 in the aggregate, and any payment due to Buyer under this
Section 9 shall be payable solely out of the Escrow Funds (if and to the extent
they are available) in accordance with Section 2.5 and the Escrow Agreement; and

(iii)

the limitations of the liability of Sellers and restriction on source of
recovery by Buyer set forth in clauses (i) and (ii) above shall not be
applicable to (A) liabilities arising by reason of a breach of Sellers’
representations, warranties and agreements contained in the first sentence
Section 3.6, Section 3.14, Section 3.16 or Section 8 hereof, (B) any claims
determined by a court of competent jurisdiction to arise from fraud by any
Seller or (C) Losses arising other than from the breach of a representation or
warranty.

(g)

Buyer’s obligations pursuant to the provisions of this Section 9 are subject to
the following limitations:

(i)

Buyer shall not be liable to Sellers under this Section 9 until liabilities
incurred exceed $25,000 in the aggregate and then only to the extent of such
excess;

(ii)

Sellers shall not be entitled to recover from Buyer under this Section 9 in
excess of $800,000 in the aggregate; and

(iii)

The limitations of Buyer’s liability set forth in clauses (i) and (ii) above
shall not be applicable to (A) any claims determined by a court of competent





20




--------------------------------------------------------------------------------







jurisdiction to arise from fraud by Buyer or (B) Losses arising other than from
the breach of a representation or warranty.

(h)

Each Claimant shall take commercially reasonable actions to mitigate the amount
of any claim for indemnification, including pursuing insurance claims and claims
against third parties, and shall reasonably consult and cooperate with each
Indemnitor with a view towards mitigating such amounts in connection with claims
for which a Claimant seeks indemnification hereunder; provided, however, that
any costs and expenses incurred by a Claimant in pursuing insurance claims and
claims against third parties or otherwise pursuant to this Section 9(h) shall
constitute indemnifiable Losses.

10.

Post-Closing Agreements.

(a)

Delivery of Property Received by Sellers or Buyer After Closing.  Sellers agree
that they will transfer or deliver to Buyer, promptly after the receipt thereof,
any property which Sellers receive after the Closing Date in respect of the
Assets transferred or intended to be transferred to Buyer under this Agreement.
 Buyer agrees that it will transfer or deliver to Sellers, promptly after the
receipt thereof, any property which Buyer receives after the Closing Date in
respect of the Excluded Assets.

(b)

Cooperation After the Closing.  The parties hereto shall, at any time, and from
time to time, after the Closing Date, execute and deliver such further
instruments of conveyance and transfer and take such additional action or may be
reasonably necessary to effect, consummate, confirm or evidence the transactions
contemplated by this Agreement including using their commercially reasonable
efforts to obtain any third party consents not obtained as of the Closing Date.

(c)

Removal of Encumbrances.  Sellers agree to assist Buyer and shall act in good
faith in assisting Buyer, all to the extent requested by Buyer, in the removal
of any and all Encumbrances whatsoever on any Asset, including without
limitation on any Orders-in-Process.

(d)

Insurance.  Sellers shall maintain general liability and product liability
insurance policies with respect to their respective business and operations of a
kind and in an amount existing prior to the Closing Date for a period of one (1)
year after the Closing Date.

(e)

Covenant Not to Compete; No Solicitation.

(i)

Each of Glick and Williams (each, a “Restricted Person”) acknowledges that he or
she has extensive knowledge and a unique understanding of the Business, has been
directly involved with the establishment and continued development of the
customer relations of the Business and has had access to all of the proprietary
and confidential information used in the Business.  Each Restricted Person
further acknowledges that if he or she were to compete with Buyer or its
subsidiaries, including the Divisions (the “Buyer Group”) following the Closing,
great harm would come to the Buyer Group, thereby destroying any value
associated with the purchase of the Assets and the goodwill of the Business.  In
furtherance of the sale of the Assets to Buyer hereunder by virtue of the
transactions contemplated hereby and





21




--------------------------------------------------------------------------------







to more effectively protect the value of the Business so sold, each Restricted
Person covenants and agrees that, for a period commencing on the Closing Date
and continuing through January 31, 2011 (the “Restricted Period”), he or she
shall not, whether for compensation or without compensation, directly or
indirectly, as an owner, principal, partner, member, shareholder, independent
contractor, consultant, joint venturer, investor, licensor, lender or in any
other capacity whatsoever, alone, or in association with any other Person, carry
on, be engaged or take part in, or render services (other than services which
are generally offered to third parties) or advice to, own, share in the earnings
of, invest in the stocks, bonds or other securities of, or otherwise become
financially interested in, any Person engaged in the business of designing or
manufacturing women’s dresses anywhere in the United States; provided, however,
if any Restricted Person’s employment under his or her Employment Agreement is
terminated by Buyer without “justifiable cause”, or by such Restricted Person
for “good reason” (as such terms are defined in the Employment Agreements), the
Restricted Period for such Restricted Person shall end on the date through which
Buyer pays such Restricted Person the payments described in Section 7(g) of his
or her Employment Agreement.  The record or beneficial ownership by any
Restricted Person of less than one percent (1%) of the shares of any Person
whose shares or interests are publicly traded on a national securities exchange
or the OTC Bulletin Board shall not of itself constitute a breach hereunder.

(ii)

During the Restricted Period, no Restricted Person shall, whether for his or her
own account or for the account of any Person, directly or indirectly, solicit to
terminate the relationship, or otherwise interfere with the relationship of the
Buyer Group with, any Person that (A) is employed by or otherwise engaged to
perform services for the Buyer Group or (B) is a customer or client of, or
subcontractor for, the Business.

(iii)

The restrictive covenants set forth in this Section 10(e) (the “Restrictive
Covenants”) have been separately bargained for to protect the business or
interest therein, including goodwill, of the Assets and Business being acquired
by Buyer hereunder and to ensure that Buyer shall have the full benefit of the
value thereof.  Each Restricted Person recognizes and acknowledges that the
business and markets of the Buyer Group are national in scope, and that Buyer is
investing substantial sums in purchasing the Assets and Business and in
consideration for the Restrictive Covenants, that such Restrictive Covenants are
necessary in order to protect and maintain the legitimate business interests of
the Buyer Group and are reasonable in all respects, and that Buyer would not
consummate the transactions contemplated hereby but for such Restrictive
Covenants.  Each Restricted Person hereby waives any and all right to contest
the validity of the Restrictive Covenants on the ground of the breadth of their
geographic or product coverage or the length of their term.

(iv)

If any Restricted Person breaches, or threatens to commit a breach of, any of
the Restrictive Covenants, Buyer shall have, in addition to, and not in lieu of,
any other rights and remedies available to it under law or in equity, the right
to seek to have the Restrictive Covenants specifically enforced by any court of
competent jurisdiction, it being agreed that any breach or threatened breach of
the Restrictive Covenants would cause irreparable injury to Buyer and that money
damages would not provide an adequate remedy.  Each Restricted Person covenants
and agrees not to oppose any demand for specific performance and injunctive and
other equitable relief in case of any such breach or attempted breach.





22




--------------------------------------------------------------------------------







(v)

The existence of any claim or cause of action by any Restricted Person against
Buyer shall not constitute a defense to the enforcement by Buyer of the
Restrictive Covenants, and any such claim or cause of action shall be litigated
separately.

(vi)

In addition to the remedies Buyer may seek and obtain pursuant to Section
10(e)(ii) hereof, the Restricted Period shall be extended by any and all periods
during which a Restricted Person shall be found by a final non-appealable
judgment of a court possessing personal jurisdiction over him or her to have
been in violation of any Restrictive Covenant.

(vii)

Whenever possible, each provision of this Section 10(e) shall be interpreted in
such manner as to be effective and valid under applicable law but if any
provision of this Section 10(e) shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Section 10(e).  If any provision of this
Section 10(e) shall, for any reason, be judged by any court of competent
jurisdiction to be invalid or unenforceable, such judgment shall not affect,
impair or invalidate the remainder of this Section 10(e) but shall be confined
in its operation to the provision of this Section 10(e) directly involved in the
controversy in which such judgment shall have been rendered.  In the event that
the provisions of this Section 10(e) should ever be deemed to exceed the time or
geographic limitations permitted by applicable law, then such provision shall be
reformed to the maximum time or geographic limitations permitted by applicable
law.

(f)

Additional Financial Statements.  Sellers agree to prepare and deliver to Buyer
no later than thirty (30) days from the Closing Date a pro forma unaudited
balance sheet of the Business as of the Closing Date and a pro forma unaudited
income statement of the Business for the period from January 1, 2007 through
March 31, 2007 and for the period from April 1, 2007 to the Closing Date.

(g)

Tax Matters.  Buyer and Sellers shall utilize the standard procedure set forth
in Revenue Procedure 2004-53 with respect to wage reporting.

(h)

Change of Names.  Jessica Howard and Industrial Cotton agree, and Glick and
Williams agree to cause Eliza J Limited, a New York corporation (“Eliza J”), to
file a Certificate of Amendment to its Articles of Incorporation (to be filed
with the Secretary of State of the State of New York immediately following the
Closing) changing their respective corporation names to “JH-X”, “IC-X” and
“EJ-X,” respectively.  Following the filing of such Certificate of Amendment
with the Secretary of State of the State of New York, none of the Sellers will
use the names Jessica Howard or Industrial Cotton or any derivative thereof; and
Glick and Williams shall cause Eliza J not to do so; provided, however, that
Buyer shall permit Sellers for a period of six (6) months from the Closing Date
to use the names “Jessica Howard”, “Industrial Cotton”, and “Eliza J” to collect
their accounts receivable, liquidate inventory that is not Purchased Inventory
and liquidate all other Excluded Assets.

(i)

Sellers’ Representative.  Glick shall act, and Sellers hereby make, constitute
and appoint Glick, as the representative of Sellers under this Agreement (in
such capacity, the “Sellers’ Representative”).  By its execution of this
Agreement, each Seller hereby





23




--------------------------------------------------------------------------------







makes, constitutes and appoints the Sellers’ Representative as its
attorney-in-fact and authorizes and empowers the Sellers’ Representative to act
as such Seller’s representative with full authority, in the sole discretion of
the Sellers’ Representative, to (a) cause to be prepared all Tax Returns with
respect to all Tax periods ending on or before the Closing Date, and (b) take
any other action that may be necessary or desirable on behalf of Sellers in
connection with this Agreement.  Sellers shall have the right at any time to
appoint a new Sellers’ Representative for such purposes by giving at least ten
(10) business days’ written notice thereof and simultaneously furnishing a copy
of a written instrument executed by Sellers and appointing a new Sellers’
Representative to Buyer and the Sellers’ Representative then so acting.  The
Sellers’ Representative shall have no duties or obligations other than those set
forth above and will incur no liability with respect to any action or inaction
taken by the Sellers’ Representative except with respect to his own gross
negligence, bad faith or willful misconduct.  Each Seller shall reimburse the
Sellers’ Representative for its proportionate share, determined in accordance
with the allocation of Consideration among Sellers, of the reasonable and
documented expenses of the Sellers’ Representative in carrying out his duties or
obligations hereunder.



(j)

Cooperation of Independent Accountants.  From and after the Closing, Sellers
shall use commercially reasonable efforts to cause Citrin Cooperman & Company,
LLP, independent accountants for Sellers (the “Accountants”), to cooperate with
Buyer and Buyer’s accountants in the preparation of such financial statements
and schedules with respect to periods prior to the Closing Date as Buyer may
reasonably require in connection with the satisfaction of its disclosure
requirements under the U.S. securities laws.  Buyer shall pay all of the fees
and expenses of the Accountants incurred pursuant to this Section 10(f).



(k)

Bonus Plans for the Divisions.  (i) As soon as practicable after the Closing,
Buyer shall adopt employee bonus plans for employees of the Jessica Howard
Division (the “Jessica Howard Division Bonus Plan”), the Designer Brands
Division (the “Designer Brands Division Bonus Plan”) and the Positive Attitude
Division (the “Positive Attitude Division Bonus Plan”).

(ii)

The Jessica Howard Division Bonus Plan shall provide for aggregate payments to
the employees of the Jessica Howard Division in an amount equal to seven and
one-half percent (7.5%) of the EBITA of the Jessica Howard Division (the “JHD
Bonus Plan EBITA”) for each EBITA Period; provided, however, that no bonus will
be payable with respect to the EBITA Period ending on January 31, 2008, 2009,
2010 or 2011 if the EBITA of the Jessica Howard Division does not exceed $0,
$1.0 million, $1.75 million and $2.5 million, respectively, in such EBITA
Period.  In no event shall bonuses awarded under the Jessica Howard Division
Bonus Plan and payable pursuant to Section 3(b)(i) of the Employment Agreements
of Glick and Williams collectively exceed an aggregate of $5,000,000 with
respect to any EBITA Period.  To the extent that bonuses are payable under the
Jessica Howard Division Bonus Plan as provided in this Section 10(k)(ii), 2.5%
of JHD Bonus Plan EBITDA shall be allocated to each of David Nachman, Robert
Metz and Mitchell Rodbell (each, a “Jessica Howard Division Employee”);
provided, however, that if any of such Jessica Howard Division Employee ceases
to be employed in the Jessica Howard Division during any EBITA Period, Glick and
Williams shall determine, in their discretion, the extent to which such Jessica
Howard Division Employee will be entitled to a pro rata portion of the
applicable bonus for such EBITA Period and the extent to which any residual
bonus amount, and bonus amounts for any





24




--------------------------------------------------------------------------------







subsequent EBITA Periods, are paid to other Jessica Howard Division Employees or
other employees.  Notwithstanding the foregoing, if Glick and Williams
determine, in their discretion and on the basis of the portion of the EBITA of
the Jessica Howard Division for any EBITA Period derived from the Industrial
Cotton business, to pay a bonus to Rory Nichols and Angela Da Francesa, each of
Rory Nichols and Angela Da Francesca shall receive a bonus equal to 3% of the
EBITA of the Jessica Howard Division derived from the Industrial Cotton
business, and the amount of such bonuses shall be deducted on a pro rata basis
from the bonuses of Glick and Williams payable pursuant to their Employment
Agreements and the Jessica Howard Division Employees payable pursuant to this
Section 10(k)(ii).

(iii)

The Designer Brands Division Bonus Plan shall provide for aggregate payments to
the employees of the Designer Brands Division in an amount equal to fifteen
percent (15%) of the EBITA of the Designer Brands Division (the “DBD Bonus Plan
EBITA”) for each EBITA Period; provided, however, that no bonus will be payable
with respect to the EBITA Period ending on January 31, 2008, 2009, 2010 or 2011
if the EBITA of the Designer Brands Division does not exceed $0, $0.5 million,
$1.0 million and $1.5 million, respectively, in such EBITA Period.  In no event
shall bonuses awarded under the Designer Brands Division Bonus Plan and payable
pursuant to Section 3(b)(ii) of the Employment Agreements of Glick and Williams
collectively exceed an aggregate of $5,000,000 with respect to any EBITA Period.
 To the extent that bonuses are payable under the Designer Brands Division Bonus
Plan as provided in this Section 10(k)(iii), 9.0%, 1.5%, 1.5% and 3.0% of the
DBD Bonus Plan EBITA shall be allocated to each of David Nachman, Robert Metz,
Mitchell Rodbell and Gerry Corrigan, respectively (each, a “Designer Brands
Division Employee”); provided, however, that if any of such Designer Brands
Division Employee ceases to be employed in the Designer Brands Division during
any EBITA Period, Glick and Williams shall determine, in their discretion, the
extent to which such Designer Brands Division Employee will be entitled to a pro
rata portion of the applicable bonus for such EBITA Period and the extent to
which any residual bonus amount, and bonus amounts for any subsequent EBITA
Periods, are paid to other Designer Brands Division Employees or other
employees.

(iv)

The Positive Attitude Division Bonus Plan shall provide for aggregate payments
to the employees of the Positive Attitude Division in an amount equal to twelve
and one-half percent (12.5%) of the EBITA of the Positive Attitude Division (the
“PAD Bonus Plan EBITA”) for each EBITA Period; provided, however, that no bonus
will be payable with respect to the EBITA Period ending on January 31, 2008,
2009, 2010 or 2011 if the EBITA of the Positive Attitude Division does not
exceed $0, $0.5 million, $0.75 million and $1.0 million, respectively, in such
EBITA Period.  In no event shall bonuses awarded under the Positive Attitude
Division Bonus Plan and payable pursuant to Section 3(b)(iii) of the Employment
Agreements of Glick and Williams collectively exceed an aggregate of $5,000,000
with respect to any EBITA Period.  To the extent that bonuses are payable under
the Positive Attitude Division Bonus Plan as provided in this Section 10(k)(iv),
6.25%, 3.125% and 3.125% of the PAD Bonus Plan EBITDA shall be allocated to each
of David Nachman, Robert Metz and Mitchell Rodbell, respectively (each, a
“Positive Attitude Division Employee”); provided, however, that if any of such
Positive Attitude Division Employee ceases to be employed in the Positive
Attitude Division during any EBITA Period, Glick and Williams shall determine,
in their discretion, the extent to which such Positive Attitude Division
Employee will be entitled to a pro rata portion of the applicable bonus for such
EBITA Period and the extent to which any





25




--------------------------------------------------------------------------------







residual bonus amount, and bonus amounts for any subsequent EBITA Periods, are
paid to other Positive Attitude Division Employees or other employees.

(l)

Offers of Employment.  Contingent upon the Closing, Buyer shall, within five
business days after the Closing, offer at-will employment to all of the
employees of the Business listed on Schedule 10(l) who are in good standing on
the Closing Date (each, a “Closing Date Employee”), for at least the same rate
of base salary, wages and/or commissions and the same job position in effect
immediately prior to the Closing.  Sellers shall cooperate with Buyer in
connection with the foregoing.  A Closing Date Employee will become an employee
of Buyer, if at all, on the later of the Effective Time or the first date on
which such Closing Date Employee is actively at work.  Notwithstanding the
foregoing, Buyer shall not be obligated to hire any Closing Date Employee who
fails to provide Buyer documentation as required by applicable federal or state
laws in connection with the commencement of such employment or who fails to pass
any pre-employment background check required by Buyer, and Buyer may rescind an
offer of employment before a Closing Date Employee accepts such offer and
commences active employment with Buyer.  Sellers shall be responsible for the
payment of all vacation pay of their employees that accrued prior to Closing,
and acknowledge that the Base Purchase Price includes $126,000 with respect to
such accrued vacation pay.  Within ten (10) days after repaying in full all
indebtedness owed to their lenders after the sale of the Assets hereunder,
Sellers shall reimburse Buyer the aggregate amount of all accrued vacation pay
with respect to Closing Date Employees that accept offers of employment from
Buyer.  Sellers agree that they shall not pay any dividend or otherwise make any
distribution to any of their shareholders until their obligation to repay Buyer
for such accrued vacation amounts has been satisfied.  Buyer shall continue to
maintain a group health plan following the Closing and will be solely
responsible for satisfying any COBRA obligations with respect to covered
individuals who have a qualifying event before or as a result of the
transactions contemplated by this Agreement, it being understood that Buyer will
be responsible for providing COBRA coverage required with respect to Closing
Date Employees who become employees of Buyer and who participate as active
employees in Buyer’s group health plan.

(m)

Parent Guaranty.  Parent hereby guaranties the payment and performance of
Buyer’s obligations under Sections 9 and 10(k) of this Agreement (the “Parent
Guaranty”).  The Parent Guaranty is a guaranty of payment and performance and is
not a guaranty of collection.  Parent hereby waives any requirement of law that
Sellers must exhaust any remedy against Buyer before proceeding against Parent.

(n)

Purchased Inventory.  Buyer and Sellers acknowledge that the Consideration for
the Purchased Inventory set forth in Section 2.4 is based upon a preliminary
count of such Purchased Inventory taken prior to the execution of this
Agreement, and that the actual cost of the items of Purchased Inventory set
forth on Schedule 10(n) was estimated at the time such count was performed.
 Within forty-five (45) days after the Closing, Buyer and Sellers shall
cooperate in (i) performing a final inventory count of the Purchased Inventory
and (ii) determining the actual cost of all items of Purchased Inventory, and
shall calculate the actual Consideration payable with respect to such final
count of Purchased Inventory.  In the event that the actual Consideration
payable with respect to the Purchased Inventory exceeds the amount paid therefor
at Closing, Buyer shall promptly pay to the Sellers’ Representative, on behalf
of Sellers, such additional amount.  In the event that the actual Consideration
payable with respect





26




--------------------------------------------------------------------------------







to the Purchased Inventory is less than the amount paid therefor at Closing, the
Sellers’ Representative shall cause Sellers to promptly repay to Buyer the
amount of such overpayment.

(o)

Leased Premises Agreements.  Sellers shall cause their Affiliates that are
parties to the Leased Premises Agreements to comply with their obligations under
the Leased Premises Agreements and to use commercially reasonable efforts to
maintain the leases to which the Leased Premises Agreements relate in full force
and effect.  If the landlord under any such lease gives notice to an Affiliate
of Seller that is the tenant under any such lease that the activities conducted
at the applicable leased premises under the applicable Leased Premises Agreement
constitute a breach of such tenant’s obligations under the lease, Sellers shall
cause such Affiliate to cooperate in good faith with Buyer and the landlord to
resolve the landlord’s complaint, through a sublease, assignment of the
applicable lease, or otherwise.

(p)

Security Deposits.  Any security deposits relating to the Included Contracts
and/or the Consent Contracts which were paid prior to the Closing Date shall
remain in place until the applicable Included Contract and/or Consent Contract
is assigned to Buyer, whereupon Buyer shall reimburse the amount of such
security deposit to the applicable Seller.

11.

Costs, Expenses, etc.  Each of the parties hereto shall bear all costs and
expenses incurred by it in connection with this Agreement and in the preparation
for and consummation of the transactions provided for herein, and shall not be
entitled to any reimbursement therefor from any other party hereto; provided,
however, all transfer, documentary, sales, use, stamp, registration and other
such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement shall be paid by Sellers when due, and Sellers
shall, at their expense, file all necessary Tax Returns and other documentation
with respect to all such transfer, documentary, sales, use, stamp, registration
and other Taxes and fees, and, if required by applicable law, Buyer shall join
in the execution of any such Tax Returns and other documentation.

12.

Notice of Proceedings.  Buyer or Sellers, as the case may be, will promptly
notify the other in writing upon becoming aware of any order or decree or any
complaint praying for an order or decree restraining or enjoining the
consummation of this Agreement or the transactions contemplated hereunder, or
upon receiving any notice from any Governmental Entity of its intention to
institute an investigation into, or institute a suit or proceeding to restrain
or enjoin the consummation of this Agreement or the transactions contemplated
hereby, or to nullify or render ineffective this Agreement or such transactions
if consummated.

13.

Notices.  All notices, claims, demands and other communications hereunder shall
be in writing and shall be deemed given:  (i) in the case of a facsimile
transmission, upon confirmation of transmission, (ii) in the case of delivery by
an overnight carrier of national reputation, upon the date of delivery indicated
in the records of such carrier, (iii) in the case of delivery by hand, when
delivered by hand, or (iv) in the case of delivery by first class mail, upon the
expiration of five (5) business days after the date mailed by registered or
certified mail (return receipt requested), or, if earlier, the date of delivery
reflected in such return receipt, in any case addressed to the respective
parties hereto at the addresses shown below.





27




--------------------------------------------------------------------------------







(a)

If to Buyer or Parent to:

G-III Apparel Group, Ltd.

512 Seventh Avenue

New York, New York  10018

Fax:

(212) 719-0921

Attn: Wayne Miller

with a copy to:

Neil Gold, Esq.

Fulbright & Jaworski L.L.P.

666 Fifth Avenue

New York, New York  10103

Fax:  (212) 318-3400

(b)

If to the Sellers’ Representative (or to any Seller, in care of the Sellers’
Representative):

Mr. Robert Glick

367 Pleasant Hill Road

New City, New York 10956

Fax:  (212) 575-2405

with a copy to:

Geoffrey A. Bass, Esq.

Feder, Kaszovitz, Isaacson, Weber, Skala,

    Bass & Rhine LLP

750 Lexington Avenue

New York, New York 10022

Fax:  (212) 888-7776

or at such other address as any party hereto shall specify by notice (delivered
in accordance with this Section) to the other parties hereto.

14.

Headings and Entire Agreement.  The section and subsection headings do not
constitute any part of this Agreement and are inserted herein for convenience of
reference only.  This Agreement embodies the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes and
preempts all prior and contemporaneous oral and written understandings and
agreements with respect to the subject matter hereof.

15.

Amendment.  No amendment of any provision of this Agreement shall be valid
unless the same shall be in writing and signed by all parties hereto.

16.

Public Announcements.  None of the parties hereto shall make any press release
or other public statement concerning the matters covered by this Agreement
without the approval of the other parties hereto; provided, however, that if in
the opinion of counsel to the party





28




--------------------------------------------------------------------------------







making any such release or statement, such release or statement is required by
law or applicable regulation, such party may make such release or statement
without the prior consent of the other parties hereto; provided, further that
such party provides the other parties hereto with a reasonable opportunity to
review and comment on such release or statement prior to its dissemination.
 Notwithstanding the foregoing, Parent shall have no obligation to furnish the
other parties hereto an opportunity to review and comment on any filing to be
made with the Securities and Exchange Commission by Parent.

17.

Extension; Waiver.  No waiver by any party hereto of any default,
misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights rising by virtue of any prior or subsequent such
occurrence.

18.

Binding Effect and Assignment.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their successors and assigns.  No
party hereto may assign this Agreement and/or its rights and obligations
hereunder without the prior written consent of the other parties hereto, other
than any collateral assignment of the Sellers’ rights under this Agreement and
the other transaction documents described in this Agreement to Sellers’ secured
lenders.

19.

Severability.  In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
Persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto.  The parties hereto further agree to use their
best efforts to replace such void or unenforceable provision of this Agreement
with a valid and enforceable provision that will achieve, to the extent
possible, the economic, business and other purposes of such void or
unenforceable provision.

20.

Specific Performance.  Each of the parties hereto acknowledges and agrees that
the other parties hereto would be damaged irreparably in the event that the
transactions contemplated by this Agreement are not consummated in accordance
with the terms hereof.  Accordingly, each of the parties hereto agrees that the
other parties hereto shall be entitled to seek to enforce specifically this
Agreement and each other party’s obligation to consummate the transactions
contemplated by this Agreement in accordance with the terms and provisions
hereof in any action instituted in any court of the United States or any state
thereof having jurisdiction over the parties hereto and the matter in addition
to any other remedy to which they may be entitled at law or in equity.

21.

Remedies Cumulative.  Except as otherwise provided herein, any and all remedies
herein expressly conferred upon any party hereto will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by any party hereto of any one remedy will not
preclude the exercise of any other remedy.





29




--------------------------------------------------------------------------------







22.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without regard to applicable
principles of conflicts of law.

23.

Jurisdiction.  Any suit, action or proceeding seeking to enforce any provision
of, or based on any matter arising out of or in connection with, this Agreement
or the transactions contemplated hereby shall be brought exclusively in a New
York State or United States Federal court sitting in New York County, and each
of the parties hereto hereby expressly submits to such jurisdiction and venue of
such court (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.



24.

Effect of Due Diligence.  No investigation by or on behalf of Buyer into the
business, operations, prospects, assets or condition (financial or otherwise) of
the Business, the Assets or of Sellers shall diminish in any way the effect of
any representations or warranties made by Sellers in this Agreement or shall
relieve Sellers of any of their respective obligations under this Agreement.



25.

Counterparts.  This Agreement may be executed in one or more counterparts
(including, without limitation, by facsimile), all of which shall be considered
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties hereto and delivered to the other parties
hereto, it being understood that all parties hereto need not sign the same
counterpart.





30




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed and delivered in its name and on its behalf, all as of the date and
year first above written.

G-III LEATHER FASHIONS, INC.







By: /s/ Wayne S. Miller_______

Name:  Wayne S. Miller
Title:  Senior Vice President







CONSENTED AND AGREED WITH RESPECT TO SECTION 10(m) ONLY:




G-III APPAREL GROUP, LTD.







By: /s/ Wayne S. Miller_______

Name:  Wayne S. Miller
Title:  Chief Operating Officer







STARLO FASHIONS INC.







By: /s/ Robert Glick__________

       Name: Robert Glick

       Title: President







JESSICA HOWARD, LTD.







By: /s/ Robert Glick__________

       Name: Robert Glick

       Title: President







INDUSTRIAL COTTON, INC.







By: /s/ Robert Glick__________

       Name: Robert Glick

       Title:  President











 




--------------------------------------------------------------------------------







CONSENTED AND AGREED WITH RESPECT TO SECTION 10(e) ONLY:







/s/ Robert Glick________

Robert Glick







/s/ Mary Williams_______

Mary Williams







AS SELLERS’ REPRESENTATIVE:







/s/ Robert Glick________

Robert Glick











2


